Title: From George Washington to Moustier, 2 June 1789
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Sir, (Confidential)
New York June 2nd 1789.

The sentiments expressed in your letter of yesterday are perfectly consonant to my ideas of propriety. I never doubted that you was animated by motives of the purest regard for my Country & myself. On the other part, you may rest assured, I shall always be happy in occasions of demonstrating the sincerity of friendship for your Sovereign & Nation: being with sentiments of real consideration and esteem, Sir, Your Most Obedient & very humble Servant.
